UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7632


REGINALD A. MCGARY,

                  Plaintiff - Appellant,

             v.

GENE JOHNSON; BRYAN WATSON; DOCTOR LEE; DOCTOR THOMPSON; M.
STANFORD; LAILA HOLMES; JANE & JOHN DOES,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00418-jct-mfu)


Submitted:    February 12, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald A. McGary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Reginald A. McGary appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28

U.S.C. § 1915A(b)(1) (2006), for failure to state a claim and

the court’s order denying reconsideration.            We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.              McGary v. Johnson,

No.   7:08-cv-00418-jct-mfu     (W.D.    Va.   July   30,   2008;   Aug.    8,

2008).   We deny McGary’s motion to appoint counsel and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the   court    and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2